DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art does teach the use of fluoroscopy and/or straight edges to assist in determining where to position a foramen needle relative to the spine and/or sacrum (see e.g., US 2008/0039866, US 2016/0324539, US 2017/0333153, US 2020/0405399), the prior art is does not teach or suggest:
positioning a radio-opaque rod on the skin of the patient above the most medial edge of a first selected sacral foramen while visualizing the anterior/posterior view;
 using the radio-opaque rod as a straight edge to draw a first medial line on the skin of the patient while visualizing the anterior/posterior view;
positioning the radio-opaque rod or a different radio-opaque rod on the skin of the patient above the midline of the first selected sacral foramen while visualizing the anterior/posterior view;
using the radio-opaque rod as a straight edge to draw a first lateral line on the skin of the patient while visualizing the anterior/posterior view;
visualizing with fluoroscopy located in the imaging room a lateral view of the sacral region of the patient; positioning a radio-opaque pointer on the skin of the patient pointing to a superior aspect of the first selected sacral foramen;
using the radio-opaque pointer as a guide to draw a first superior line on the skin of the patient while visualizing the lateral view, the first superior line substantially perpendicular to and intersect the first medial line and the first lateral line;
positioning the radio-opaque pointer or a different radio-opaque pointer on the skin of the patient pointing to an inferior aspect of the first selected sacral foramen;
using the radio-opaque pointer as a guide to draw a first inferior line on the skin of the patient while visualizing the lateral view, the first inferior line substantially perpendicular to and intersect the first medial line and the first lateral line so that an area between the intersecting first medial, first lateral, first superior, and first inferior lines create a first target box;
using the first target box as a guide, inserting a first foramen needle through the skin of the patient until the first foramen needle drops into the first selected sacral foramen, wherein the first foramen needle is inserted in a procedure room at a location different than the imaging room, and wherein the procedure room is free of fluoroscopic imaging equipment.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-17 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792